IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44063

In the Matter of the DOE CHILDREN,            )
Children Under the Age of Eighteen            )
Years.                                        )
IDAHO DEPARTMENT OF HEALTH                    )      2016 Unpublished Opinion No. 621
AND WELFARE,                                  )
                                              )      Filed: July 29, 2016
      Petitioner-Respondent,                  )
                                              )      Stephen W. Kenyon, Clerk
v.                                            )
                                              )      THIS IS AN UNPUBLISHED
JANE DOE (2016-10),                           )      OPINION AND SHALL NOT
                                              )      BE CITED AS AUTHORITY
      Respondent-Appellant,                   )
                                              )
and                                           )
                                              )
GUARDIAN AD LITEM/CASA,                       )
                                              )
      Intervenor-Respondent.                  )
                                              )

      Appeal from the Magistrate Division of the District Court of the Third Judicial
      District, State of Idaho, Canyon County. Hon. A. Lynne Krogh, Magistrate.

      Order terminating parental rights, affirmed.

      Tera Harden, Canyon County Chief Public Defender; Scott J. Davis, Deputy
      Public Defender, Caldwell, for appellant. Jonathan M. McCabe argued.

      Hon. Lawrence G. Wasden, Attorney General; Brent King, Deputy Attorney
      General, Caldwell, for respondent. Brent King argued.

      Guardian ad litem did not participate on appeal.
                ________________________________________________

GRATTON, Judge
      Jane Doe appeals from the magistrate’s order terminating her parental rights. We affirm.




                                               1
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Doe has four living children: A.G., a girl born in 2007; M.M., a boy born in 2011; E.M.,
a girl with Down syndrome born in 2013; and C.M., a boy born in 2015. All of the children have
the same biological father (Father) with the exception of A.G. Doe had another child with Father
that died of SIDS in 2011.
       This child protection case involves two of the children: M.M. and E.M. The Idaho
Department of Health and Welfare (the Department) pursued an earlier child protection case
involving A.G. and M.M. In that case, Doe substantially complied with her case plan and
reunified with M.M., while A.G. reunified with her biological father. The Department has not
pursued a child protection case involving C.M., born shortly before the trial of this matter.
       Doe and Father have a history of domestic violence, drug use, and criminal convictions.
Much of the couple’s drug use and domestic violence has occurred in their home. The incident
that gave rise to this case occurred in July 2014. An officer responded to a physical altercation
between Doe and Father that took place in front of their children. Father alleged Doe was using
methamphetamine in front of their children and accidentally hit E.M. in the altercation. The
State arrested Doe and Father and charged them both with felony domestic battery and felony
injury to a child. The Department took custody of M.M. and E.M. that day.
       In September 2014, the magistrate ordered Doe to complete a case plan. The case plan
required Doe to complete substance abuse, mental health, anger management, and domestic
violence treatment; attend arranged visits with the children and appointments for the children’s
health and developmental needs; become self-sufficient through employment and/or community
resources; and resolve her criminal matters. Doe struggled to comply with the case plan. She
completed some of the plan’s components, but failed to complete several others. M.M. and
E.M.’s health and development improved while they were in the custody of the Department.
Shortly after the Department took custody of the children, both children tested positive for
methamphetamine. E.M. had to undergo heart and hernia surgery, but her health improved and
she made progress developmentally. Her caregivers actively participated in her therapy and
development. M.M. had behavioral problems for several months after the Department took
custody of him. These problems subsided and he made progress developmentally and even
exceled in some areas.

                                                 2
       In October 2014, the Department petitioned for termination of Doe’s parental rights. The
magistrate held a trial in February 2016 and terminated Doe’s parental rights in a written order in
March 2016, holding that Doe neglected M.M. and E.M. and it was in M.M. and E.M.’s best
interests to terminate Doe’s parental rights. Doe appeals.1
                                                 II.
                                            ANALYSIS
       Doe argues substantial and competent evidence in the record did not support the
magistrate’s findings that: (1) Doe neglected M.M. and E.M.; and (2) it was in M.M. and E.M.’s
best interests to terminate Doe’s parental rights.
A.     Neglect
       Doe asserts substantial and competent evidence did not support the magistrate’s finding
that Doe neglected M.M. and E.M. In an action to terminate parental rights, due process requires
this Court to determine if substantial and competent evidence supports the magistrate’s decision.
In re Doe, 143 Idaho 343, 345, 144 P.3d 597, 599 (2006). Substantial and competent evidence is
such evidence as a reasonable mind might accept as adequate to support a conclusion. Id. at 345-
46, 144 P.3d at 599-600. This Court will indulge all reasonable inferences in support of the trial
court’s judgment when reviewing an order that parental rights be terminated. Doe v. Doe, 148
Idaho 243, 245-46, 220 P.3d 1062, 1064-65 (2009). We conduct an independent review of the
record that was before the magistrate. Doe, 143 Idaho at 346, 144 P.3d at 600.
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.            Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and

1
       Father’s parental rights were also terminated, but he has not appealed.
                                                     3
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982). See also I.C. § 16-2009;
In re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d
at 652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe,
143 Idaho at 346, 144 P.3d at 600. Clear and convincing evidence is generally understood to be
evidence indicating that the thing to be proved is highly probable or reasonably certain. In re
Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s decision must
be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.
          Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interest and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
          Idaho Code Section 16-2002(3) defines “neglect” as any conduct included in I.C. § 16-
1602(28), as well as situations where the parent has failed to comply with the court’s orders or
the case plan in a child protective act case and the Department has had temporary or legal
custody of the child for fifteen of the most recent twenty-two months and reunification has not
been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department. Section 16-1602(28)(a) provides, in pertinent
part, that a child is neglected when the child is without proper parental care and control, or
subsistence, medical or other care or control necessary for his or her well-being because of the

                                                 4
conduct or omission of his or her parents, guardian, or other custodian or their neglect or refusal
to provide them.
       The magistrate held that Doe neglected M.M. and E.M. under both definitions of neglect.
On appeal, Doe only challenges the magistrate’s finding that she failed to complete the case plan
under the definition of neglect in I.C. § 16-2002(3). Because the magistrate need only find
neglect under one of the definitions, we affirm the magistrate’s finding under the definition of
neglect regarding conduct included in I.C. § 16-2005(1)(b). Nonetheless, we will address Doe’s
argument regarding her completion of the case plan.
       Doe argues she complied with the case plan by substantially completing the components
of the plan. Doe claims substantial completion of the case plan should be sufficient to avoid a
finding of neglect in this case because the magistrate discounted much of her progress on the
case plan and failed to take into account her “special circumstances and limitations.” According
to Doe, these circumstances and limitations include her lack of education and job skills, the
difficulty of simultaneously caring for several children under the age of ten and one child with
Down syndrome, her mental and emotional issues resulting from being domestically abused and
from the death of her child, and her dependence on drugs and alcohol.2


2
        Doe also asserts the magistrate erred in finding she neglected M.M. and E.M. because the
Department did not make reasonable efforts to help her reunify with M.M. and E.M. as required
by I.C. § 16-1621. Principally, Doe asserts the Department did not help her obtain mental health
treatment or transportation to the hospital for E.M.’s hernia surgery. The record is clear that the
Department provided Doe with mental health treatment when she was willing to participate.
When she refused to participate in mental health treatment, the Department did not force the
treatment on her. “Reasonable efforts” do not include forcing mental health treatment on
unwilling parents.
        Further, the Department did not provide Doe with transportation to the hospital for
E.M.’s hernia surgery because it believed Doe had the resources to arrange her own
transportation. Doe reported steady employment during the six months prior to E.M.’s hernia
surgery and overstated her income in a budget submitted to the Department before the surgery.
Because the Department believed Doe had the resources she needed to pay for her transportation,
it denied Doe’s request for transportation to the hospital. Further, the magistrate suggested that
Doe’s recent failed drug test showed she did not have funds sufficient to pay for her
transportation because she had spent her money on drugs. Finally, the Department gave Doe
ample notice of E.M.’s hernia surgery, and the surgery took place approximately thirty minutes
from where Doe lived. The record shows that Doe did not go to the hospital for the surgery or
during the three days that E.M. was hospitalized thereafter.
        Doe asserts the cost of transportation would have been minimal and, therefore, the
Department’s failure to provide transportation shows the Department was not making reasonable
                                                5
       The magistrate found “upon clear and convincing evidence . . . that [Doe had] neglected
the children by failing to complete the case plan.” The magistrate outlined Doe’s struggles with
the case plan, primarily considering Doe’s failure to complete substance abuse and mental health
treatment, attend appointments for the children’s health and developmental needs, and resolve
her criminal matters. However, the magistrate also gave Doe credit for progress she made on the
plan. The magistrate considered Doe’s completion of her anger management and domestic
violence treatment, progress with her substance abuse counselor, and ability to maintain an
income sufficient for herself and C.M. Ultimately, the magistrate concluded, “Although [Doe]
made substantial progress, [Doe’s] failure to complete the case plan is also substantial, and the
issues that brought her children into care and that impair her ability to parent are also substantial
and remain unresolved.”
       Substantial and competent evidence supports the magistrate’s finding that Doe neglected
M.M. and E.M. by failing to complete the case plan. Doe did not complete her substance abuse
treatment. While she made some progress with her substance abuse counselor, she failed drug
tests, admitted to using methamphetamine, and missed treatment sessions. At times, Doe refused
to participate in mental health treatment. When she was willing to participate, the Department
provided her with mental health treatment, but she was ultimately discharged. Although Doe
completed her anger management and domestic violence treatment, her program counselor
suspended her for several months because she failed to report a battery charge against her.
Additionally, police responded to complaints of domestic violence involving Doe in September
2014, October 2014, and June 2015. Doe attended arranged visits with the children, but was
unable to simultaneously care for M.M. and E.M. during these visits. Doe failed to regularly
attend therapy sessions for E.M.’s developmental disability or visit E.M. in the hospital after she
had hernia surgery. Doe did not become reliably self-sufficient. She was in and out of homeless
shelters, and although she claimed she was detailing cars and working at a restaurant, she
provided little proof of employment. Finally, Doe did not resolve her criminal matters. In April
2015, she pled guilty to petit theft, and the State charged her with battery in May 2015 and petit
theft in July 2015. A reasonable mind would accept and rely on this evidence to determine that


efforts. However, because the Department has limited resources, “reasonable efforts” do not
include providing minor services to parents who the Department reasonably believes are capable
of obtaining the services on their own.
                                                 6
Doe failed to complete the case plan. Thus, substantial and competent evidence supports the
magistrate’s finding that Doe neglected M.M. and E.M. by failing to complete the case plan.
       Despite Doe’s assertions, the record is clear that Doe did not substantially complete the
case plan. Further, there is no indication in either the magistrate’s findings or decree that it
discounted Doe’s progress on the case plan. Rather, the magistrate gave Doe credit for her
progress on the case plan. However, Doe’s struggles with the plan ultimately supported a
finding that she failed to comply with the plan.         Finally, the “special circumstances and
limitations” associated with Doe’s substance abuse and mental health issues, inability to
simultaneously care for all of her children, and employment issues were considered by the
magistrate and do not operate to excuse Doe from compliance with the case plan.
       Doe’s arguments essentially ask this Court to reweigh the evidence. It is well established
that appellate courts in Idaho do not reweigh evidence. Doe, 144 Idaho at 842, 172 P.3d at 1117.
Instead, we defer to the trial court’s unique ability to “accurately weigh the evidence and judge
the demeanor of the witnesses” and take into account the trial court’s “superior view of the entire
situation.” Doe v. Roe, 133 Idaho 805, 809, 992 P.2d 1205, 1209 (1999). Accordingly, we
refuse to reweigh the evidence in this case and affirm the magistrate’s holding that Doe
neglected M.M. and E.M. by failing to complete the case plan.
B.     Best Interests of the Children
       Doe also argues substantial and competent evidence did not support the magistrate’s
determination that it was in the best interests of M.M. and E.M. to terminate Doe’s parental
rights. Doe asserts it was not in M.M. and E.M.’s best interests to terminate her parental rights
because of her substantial relationship with the children and the children’s inability to develop a
relationship with their brother, C.M., if her rights are terminated. According to Doe, she has a
substantial relationship with M.M. and E.M. because she visits the children at least once a week,
the children know her as their mother, and she pays child support for the children.
       Once the trial court establishes a statutory ground for termination, it must next determine
whether it is in the best interest of the child to terminate the parent-child relationship. Matter of
Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether termination
is in the child’s best interest, the trial court may consider the stability and permanency of the
home, the employment of the parent, the financial contribution of the parent to the child’s care
after the child is placed in protective custody, the improvement of the child while in foster care,

                                                 7
the parent’s efforts to improve his or her situation, and the parent’s continuing problems with the
law. In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014); see also Doe, 133 Idaho at
809-10, 992 P.2d at 1209-10; Doe v. State, Dep’t of Health & Welfare, 122 Idaho 644, 648, 837
P.2d 319, 323 (Ct. App. 1992). Thus, a finding that it is in the best interest of the child to
terminate parental rights must be made upon objective grounds, supported by substantial and
competent evidence. In re Doe, 152 Idaho 953, 957, 277 P.3d 400, 404 (Ct. App. 2012).
       Here, the magistrate found “upon clear and convincing evidence . . . the termination of
parental rights [was] in the children’s best interest.” The magistrate considered the amount of
time M.M. and E.M. had been in the Department’s custody; Doe’s failure to resolve the
substance abuse, mental health, self-sufficiency, criminal, and domestic violence issues that put
M.M. and E.M. in the Department’s custody; and Doe’s inability to meet the children’s basic
needs and E.M.’s special needs. The magistrate also considered M.M. and E.M.’s health and
developmental progress while in the Department’s custody and that the children were in a long-
term, possibly permanent, placement together.
       Substantial and competent evidence supports the magistrate’s finding that it was in M.M.
and E.M.’s best interests to terminate Doe’s parental rights. Although Doe pays child support for
the children, her drug use, mental instability, domestic violence issues, criminal matters, and
self-sufficiency problems are not conducive to a stable, permanent home environment. During
the pendency of this case, Doe was charged with and convicted of several crimes, failed to
complete substance abuse and mental health treatment, was in and out of homeless shelters, had
a dubious employment history, and was party to several domestic disturbances. In contrast to
Doe’s struggles after the Department took custody of M.M. and E.M., the children have thrived
in the Department’s custody. Shortly after the Department took custody of the children, they
both tested positive for methamphetamine. E.M. had to undergo heart and hernia surgery, but
her health improved and she made progress developmentally.               Her caregivers actively
participated in her therapy and development. M.M. had behavioral problems for several months
after the Department took custody of him. These problems subsided and he made progress
developmentally and even exceled in some areas. Additionally, the children were in a long-term,
possibly permanent, placement together. A reasonable mind would accept and rely on this
evidence to determine whether it was in M.M. and E.M.’s best interests to terminate Doe’s



                                                8
parental rights. Thus, substantial and competent evidence supports the magistrate’s finding that
it was in M.M. and E.M.’s best interests to terminate Doe’s parental rights.
       We are not persuaded by Doe’s assertion that it was not in M.M. and E.M.’s best interests
to terminate her parental rights because of her substantial relationship with the children and the
children’s inability to develop a relationship with C.M. if her rights are terminated. While we
recognize the desirability of maintaining these familial relationships, Doe’s inability to provide a
stable environment for M.M. and E.M. requires us to affirm that it was in the children’s best
interests to terminate Doe’s parental rights.
                                                III.
                                          CONCLUSION
       Substantial and competent evidence supports the magistrate’s findings that Doe neglected
M.M. and E.M., and it was in the best interests of M.M. and E.M. to terminate Doe’s parental
rights. The magistrate’s order terminating Doe’s parental rights is affirmed.
       Chief Judge MELANSON and Judge GUTIERREZ CONCUR.




                                                 9